The Court were of a different opinion, the case was like that of a. merchant who entrusted his goods into the hands of a clerk, who for the time being, might have an interest in them,.yet no person doubted but they should be laid in the indictment as the property of the merchant. That the case now before them appeared by the evidence to be, that the store and contents belonged to Mr. Leg-get ; that Mr. Sharp, by the contract with Legget, was to have a share in the profits, if any were made, which, from the nature of the business, was uncertain; it was therefore, a contingent interest, and not such a one as required the goods to be laid as their property.
Doctor Graham summed up the cause to the jury, and *371contended that the prisoner and the prosecutor were related to each other, and lived in the same" house; that the prisoner had attended in his store for a very considerable length of time, without demanding or receiving any compensation ; and that it was probable, in consequence of the . . . . , , ... . , intimate relation between the parties, the prisoner have thought himself at liberty to take the goods, and that it was probable he was ignorant that he was committing felony, although a very improper and indiscreet act; and that the prisoner’s character being proved to be heretofore good, the jury ought to lean in favor of mercy, and acquit the prisoner.
Maxwell, District Attorney,
did not think it his duty to sum up on the part of the people, and, therefore, left it to the jury. The jury retired for about fifteen minutes, and returned into Court with a verdict of not guilty.